Exhibit 10.12

 

SAMPLE FORM

 


EDGE PETROLEUM CORPORATION

INCENTIVE PLAN

 

DIRECTOR’S RESTRICTED STOCK AWARD AGREEMENT

 

THIS AGREEMENT (“Agreement”) is made as of the 1st day of June 2004 (the “Date
of Grant”), by and between Edge Petroleum Corporation, a Delaware corporation
(the “Company”), and                             (the “Grantee”).

 

The Company has adopted the Edge Petroleum Corporation Incentive Plan, as
amended and restated (the ”Plan”), a copy of which is appended to this Agreement
as Exhibit A and by this reference made a part hereof, for the benefit of
eligible employees, directors and independent contractors of the Company and its
Subsidiaries.  Capitalized terms used and not otherwise defined herein shall
have the meaning ascribed thereto in the Plan.  This Agreement documents the
award made to the Grantee as approved by the Board pursuant to Section 9(b) of
the Plan.

 

The Company and Grantee therefore agree as follows:

 

1.                                       Grant of Restricted Stock.  Effective
as of the Date of Grant, pursuant to Section 9(b) of the Plan, the Company has
awarded to the Grantee a total of                shares of Common Stock, subject
to the conditions and restrictions set forth below and in the Plan (the
“Restricted Stock”).

 

2.                                       Restrictions; Forfeiture.  The shares
of Restricted Stock granted hereunder to the Grantee may not be sold, assigned,
transferred, pledged or otherwise encumbered from the Date of Grant until the
date that the Grantee obtains a vested right to the shares (and the restrictions
thereon terminate) in accordance with the provisions of this Section 2.  (The
period of time between the Date of Grant and the date that the Grantee obtains a
vested right to shares of Restricted Stock shall be referred to herein as the
“Restricted Period” as to those shares of stock.)  In the event that any day on
which the Grantee would otherwise obtain a vested right to additional shares of
Restricted Stock is a Saturday, Sunday or holiday, the Grantee shall instead
obtain that vested right on the first business day immediately following such
date. If the Grantee resigns as a Director of the Company prior to all shares of
Restricted Stock having become vested pursuant to the provisions of this
Section 2, the Grantee shall forfeit all right to those unvested shares of
Restricted Stock unless the Board determines, in its discretion, to (a) allow
any unvested shares of Restricted Stock to continue to vest in accordance with
the dates indicated below or (b) accelerate the vesting of any such unvested
shares. Subject to the foregoing, the Grantee shall have a vested right to the
number of shares of Restricted Stock indicated below as of the dates set forth
below, notwithstanding if Grantee ceases to serve as a Director of the Company
(including by reason of death or disability) prior to any such date:

 

Date

 

Number of Shares
First Vested

 

2005

 

000

 

2006

 

000

 

2007

 

000

 

 

1

--------------------------------------------------------------------------------


 

3.                                       Code Section 83(b) Election.  The
Grantee shall have the right to make an election, under Code Section 83(b), to
include an amount in income in respect of Restricted Stock.

 

4.                                       Sale of Restricted Stock.  Grantee
agrees that Grantee shall not sell the Restricted Stock and that the Company
shall not be obligated to deliver any shares of Common Stock if counsel to the
Company determines that such sale or delivery would violate any applicable law
or any rule or regulation of any governmental authority or any rule or
regulation of, or agreement of the Company with, any securities exchange or
association upon which the Common Stock is listed or quoted.  The Company shall
in no event be obligated to take any affirmative action in order to cause the
delivery of shares of Common Stock to comply with any such law, rule, regulation
or agreement.

 

5.                                       Escrow of Shares.  Shares of Restricted
Stock shall be registered in the name of the Grantee and deposited with the
Secretary of the Company, together with a stock power endorsed by the Grantee in
blank.  Any certificate shall bear a legend as provided by the Company,
conspicuously referring to the terms, conditions and restrictions described in
the Plan and in this Agreement.  Upon termination of the Restricted Periods with
respect to shares of Restricted Stock, a certificate representing such shares
shall be delivered upon written request to the Grantee as promptly as
practicable following such termination.

 

6.                                       Withholding for Taxes.  Grantee
acknowledges and agrees that the Company may, at its option, deduct from the
shares of Common Stock otherwise payable or deliverable upon expiration of the
Restricted Period a number of shares of Common Stock (valued at their Fair
Market Value on the date of exercise) that is equal to the amount of all
federal, state and local taxes required to be withheld by the Company, if any,
upon such exercise, as determined by the Committee.

 

7.                                       Beneficiary Designations.  The Grantee
shall file with the Secretary of the Company on the form annexed hereto as
Exhibit B or such other form as may be prescribed by the Company, a designation
of one or more beneficiaries (each, a “Beneficiary”) to whom shares otherwise
due the Grantee shall be distributed in the event of the death of the Grantee. 
The Grantee shall have the right to change the Beneficiary or Beneficiaries from
time to time; provided, however, that any change shall not become effective
until received in writing by the Secretary of the Company.  If any designated
Beneficiary survives the Grantee but dies before receiving all of the Grantee’s
benefits hereunder, any remaining benefits due the Grantee shall be distributed
to the deceased Beneficiary’s estate.  If there is no effective Beneficiary
designation on file at the time of the Grantee’s death, or if the designated
Beneficiary or Beneficiaries have all predeceased such Grantee, the payment of
any remaining benefits shall be made to the Grantee’s estate.

 

8.                                       Nonalienation of Benefits.  Except as
contemplated by Section 7 above, and

 

2

--------------------------------------------------------------------------------


 

other than pursuant to a qualified domestic relations order, no right or benefit
under this Agreement shall be subject to transfer, anticipation, alienation,
sale, assignment, pledge, encumbrance or charge, whether voluntary, involuntary
or by operation of law, and any attempt to transfer, anticipate, alienate, sell,
assign, pledge, encumber or charge the same shall be void.  No right or benefit
hereunder shall in any manner be liable for or subject to any debts, contracts,
liabilities or torts of the person entitled to such benefits.  If the Grantee or
the Grantee’s Beneficiary hereunder shall become bankrupt or attempt to
transfer, anticipate, alienate, assign, sell, pledge, encumber or charge any
right or benefit hereunder, other than as contemplated by Section 7 above or
other than pursuant to a qualified domestic relations order, or if any creditor
shall attempt to subject the same to a writ of garnishment, attachment,
execution, sequestration or any other form of process or involuntary lien or
seizure, then such right or benefit shall cease and terminate.

 

9.                                       Prerequisites to Benefits.  Neither the
Grantee, nor any person claiming through the Grantee, shall have any right or
interest in Restricted Stock awarded hereunder, unless and until all the terms,
conditions and provisions of this Agreement and the Plan which affect the
Grantee or such other person shall have been complied with as specified herein.

 

10.                                 Rights as a Stockholder.  Subject to the
limitations and restrictions contained herein, the Grantee (or Beneficiary)
shall have all rights as a stockholder with respect to the shares of Restricted
Stock once such shares have been registered in the Grantee’s name or issued for
the benefit of Grantee hereunder.

 

11.                                 Adjustments.  As provided in Section 15 of
the Plan, certain adjustments may be made to the Restricted Stock upon the
occurrence of events or circumstances described in Section 15 of the Plan.

 

12.                                 Notice.  Unless the Company notifies the
Grantee in writing of a different procedure, any notice or other communication
to the Company with respect to this Agreement shall be in writing and shall be:

 

(a)                                  delivered personally to the following
address:

 

Edge Petroleum Corporation

1301 Travis, Suite 2000

Houston, Texas  77002

or

 

3

--------------------------------------------------------------------------------


 

(b)                                 sent by first class mail, postage prepaid
and addressed as follows:

 

Edge Petroleum Corporation

c/o Corporate Secretary

1301 Travis, Suite 2000

Houston, Texas 77002

 

Any notice or other communication to the Grantee with respect to this Agreement
shall be in writing and shall be delivered personally, or shall be sent by first
class mail, postage prepaid, to Grantee’s address as listed in the records of
the Company on the Grant Date, unless the Company has received written
notification from the Grantee of a change of address.

 

13.                                 Amendment. Without the consent of the
Grantee, this Agreement may be amended or supplemented (i) to cure any ambiguity
or to correct or supplement any provision herein which may be defective or
inconsistent with any other provision herein, or (ii) to add to the covenants
and agreements of the Company for the benefit of Grantee or surrender any right
or power reserved to or conferred upon the Company in this Agreement, subject,
however, to any required approval of the Company’s stockholders and, provided,
in each case, that such changes or corrections shall not adversely affect the
rights of Grantee with respect to the Award evidenced hereby without the
Grantee’s consent, or (iii) to make such other changes as the Company, upon
advice of counsel, determines are necessary or advisable because of the adoption
or promulgation of, or change in or of the interpretation of, any law or
governmental rule or regulation, including any applicable federal or state
securities laws.

 

14.                                 Grantee Service.  Nothing contained in this
Agreement, and no action of the Company or the Committee with respect hereto,
shall confer or be construed to confer on the Grantee any right to continue in
the service of the Company as a Director.

 

15.                                 Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the internal laws of the State of
Delaware.

 

16.                                 Construction.  References in this Agreement
to “this Agreement” and the words “herein,” “hereof,” “hereunder” and similar
terms include all Exhibits and Schedules appended hereto, including the Plan. 
This Agreement is entered into, and the Award evidenced hereby is granted,
pursuant to the Plan. The headings of the Sections of this Agreement have been
included for convenience of reference only, are not to be considered a part
hereof and shall in no way modify or restrict any of the terms or provisions
hereof.

 

4

--------------------------------------------------------------------------------


 

17.                                 Duplicate Originals.  The Company and the
Grantee may sign any number of copies of this Agreement.  Each signed copy shall
be an original, but all of them together represent the same agreement.

 

18.                                 Entire Agreement.  Grantee and the Company
hereby declare and represent that no promise or agreement not herein expressed
has been made and that this Agreement contains the entire agreement between the
parties hereto with respect to the Option and replaces and makes null and void
any prior agreements, oral or written, between Grantee and the Company regarding
the Restricted Stock award.

 

19.                                 Grantee Acceptance.  Grantee shall signify
acceptance of the terms and conditions of this Agreement by signing in the space
provided at the end hereof and returning a signed copy to the Company.

 

 

 

EDGE PETROLEUM CORPORATION

 

 

 

 

 

By

 

 

 

John W. Elias

 

 

Chairman, President & CEO

 

 

 

ACCEPTED

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

 

Exhibit B to Restricted Stock Award

 

Award dated as of June 1, 2004

 

 


EDGE PETROLEUM CORPORATION INCENTIVE PLAN


 

Designation of Beneficiary

 

I,                                                                    (the
“Grantee”), hereby declare that upon my death

 

 

 

 (the “Primary Beneficiary”) of

Name

 

 

,

Street Address

City

State

Zip Code

 

 

 

 

who is my

 

, shall be entitled to the

 

Relationship to Grantee

 

 

 

 

Restricted Stock and all other rights accorded the Grantee by the
above-referenced agreement (the “Agreement”).  In the event my Primary
Beneficiary predeceases me or dies within 120 hours after my death, then I
hereby declare

 

 

  (“Secondary Beneficiary”) of

 

Name

 

Street Address

 

,

City

State

Zip Code

 

 

 

who is my

 

, shall be entitled to the Restricted Stock and all other

 

Relationship to Grantee

 

 

 

 

 

 

 

rights accorded the Grantee by the Agreement.

 

 

 

 

 

 

It is understood that this Designation of Beneficiary is made pursuant to the
Agreement and is subject to the conditions stated herein, including the
Beneficiary’s survival of the Grantee’s death.    If any such condition is not
satisfied, such rights shall devolve according to the Grantee’s will or the laws
of descent and distribution.

 

It is further understood that all prior designations of beneficiary under the
Agreement are hereby revoked and that this Designation of Beneficiary may only
be revoked in writing, signed by the Grantee, and filed with the Company prior
to the Grantee’s death.  As used herein “Primary Beneficiary’ and “Secondary
Beneficiary” shall both refer, as applicable, to the term “Beneficiary” as used
in the Agreement.

 

 

 

 

 

Date

 

 

6

--------------------------------------------------------------------------------